DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because it depends from a cancelled claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14, 22-26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogelstad (U.S. Pat. 6,602,348) in view of Ravi (U.S. PGPUB. 2015/0294886 Al). 
INDEPENDENT CLAIM 1:
Regarding claim 1, Rogelstad teaches a degasser chamber for at least one workpiece comprising an enclosure enclosing an enclosure volume; a gas flow arrangement through the pocket volume comprising a gas feedline discharging in the pocket volume and an exhaust for degas products; a remainder volume between the pocket and the enclosure; a pumping port arrangement in controlled flow communication with the pocket volume and consisting of a pumping port from the surrounding into the remainder volume; wherein the pocket is tailored to surround the workpiece applied on the workpiece holder distant from the workpiece; the exhaust for degas products establishing a burst flow communication to the pumping port and comprising a closable and openable gas flow connection configured for abrupt equalization of gas pressure from the pocket volume into the remainder volume, representing, in open state, a negligible gas flow restriction. (Figs. 2, 2A, 3-6; Column 2 lines 40-62; Column 3 lines 10-15; 

    PNG
    media_image1.png
    437
    652
    media_image1.png
    Greyscale











    PNG
    media_image2.png
    453
    659
    media_image2.png
    Greyscale

Rogelstad teach controllably coolable inner surface of said pocket being tailored to surround said workpiece applied on said workpiece holder (See Fig. 6) distant from said workpiece on said workpiece holder as said gas flow connection is closed, to establish said pocket volume to surround said workpiece. (Column 7 lines 33-40 - However, the substrate and bottom cooling member may not be perfectly planar and, therefore, the contact will not be uniform over the entire bottom surface area of the substrate.  Nonuniform contact may lead to nonuniform cooling.  In these types of circumstances it may be preferred to improve the uniformity of cooling by employing only a small number of pins or knobs on the bottom cooling member to support the substrate a fixed distance above the cooling surface.  The use of pins will minimize the 
The difference between Rogelstad and claim 1 is that within the enclosure volume, a controllably heatable pocket enclosing a pocket volume and comprising a heater is not discussed (Claim 1) and a workpiece holder in the pocket volume is not discussed (Claim 1).
Regarding within the enclosure volume, a controllably heatable pocket enclosing a pocket volume and comprising a heater (Claim 1), Rogelstad teaches a cooling chamber for cooling the same as Ravi. Ravi teach that instead of cooling in a cooling chamber one can incorporate a heater for rapid heating in the cooling chamber. Therefore, one of ordinary skill in the art would readily know to incorporate a heater in Rogelstad because Ravi recognize that such incorporation in cooling chambers enables for rapid heating.  Utilizing the pins in Rogelstad for creating distance will result in uniform temperature control of the substrate.
Regarding a workpiece holder in the pocket volume (Claim 1), Ravi teach utilizing a workpiece holder 210 in a pocket volume. One of ordinary skill would readily incorporate the workpiece holder of Ravi in Rogelstad in order to support the substrate in the pocket volume.
DEPENDENT CLAIM 2:
Regarding claim 2, Rogelstad teaches wherein said pocket comprises two mutually controllably joinable and separable parts, defining therebetween said pocket volume. (Fig. 6)
DEPENDENT CLAIM 3:
Regarding claim 3, Rogelstad teaches a plate shaped workpiece, wherein said parts are separable perpendicularly to the extended surfaces of said plate shaped workpiece on said workpiece holder. (Figs. 2, 2A, 3-6)

DEPENDENT CLAIM 4:
The difference not yet discussed is where only one of the parts comprises a heater.
Regarding claim 4, Ravi et al. teach only one of said parts comprising a heater and/or cooler. (Paragraph 0028 - the cooling chamber 200 may include one or more mechanisms to enhance the rate of cooling of the substrate 212.
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein said one part has a thermal mass which is substantially smaller than the thermal mass of the other part of said two parts.
Regarding claim 5, Ravi teaches wherein said one part has a thermal mass which is substantially smaller than the thermal mass of the other part of said two parts. (Fig. 2)
DEPENDENT CLAIM 6:
Regarding claim 6, Rogelstad teaches wherein said workpiece on said workpiece holder is more distant from at least one of said parts in open state of said pocket than in closed state. (Figs. 2, 2A, 3-6)
DEPENDENT CLAIM 7:
Regarding claim 7, Rogelstad teaches wherein the pocket is thermally decoupled from said enclosure. (See Fig. 6)
DEPENDENT CLAIM 8:
Regarding claim 8, Rogelstad teaches wherein one part of said pocket is a part of the wall of said enclosure. (See Fig. 6)
DEPENDENT CLAIM 9:
The difference not yet discussed is wherein the parts are separable by at least 50mm. Regarding claim 9, Rogelstad teaches wherein the parts are separable by at least 50mm. (See Fig. 
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein a ratio of the enclosure volume to the pocket volume is at least 30.
Regarding claim 10, Rogelstad teach the cooling cavity to be less than the cool down chamber volume preferably less than 10 percent. (Column 3 lines 51-54)
DEPENDENT CLAIM 11:
Regarding claim 11, Rogelstad teaches wherein said enclosure comprises cooling means and/or heating means for said enclosure volume, preferably a water cooling and/ or heating arrangement. (Column 5 lines 61-67; Column 6 lines 1-9)
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein at least one part of the pocket is movably linked to said enclosure by means of a bellow, said gas feed line being arranged within said bellow, towards and into said pocket volume.
Regarding claim 12, Rogelstad teaches a bellows. (Fig. 6) Ravi et al. teach wherein at least one part of the pocket is movably linked to said enclosure by means of a bellow, said gas feed line being arranged within said bellow, towards and into said pocket volume. (Fig. 2; Paragraph 0028, 0039)
DEPENDENT CLAIM 14:
Regarding claim 14, Rogelstad teaches a vacuum pump operationally connected to said pumping port of said enclosure. (Column 3 lines 12-15)
DEPENDENT CLAIM 22:
Regarding claim 22, Rogelstad teaches wherein the parts are separable adjacent the periphery of the plate shaped workpiece. (See Fig. 6)
DEPENDENT CLAIM 23:
The difference not yet discussed is wherein the heater comprising a two-zone heater. Regarding claim 23, Ravi teach utilizing a two zone heater. (See Ravi Fig. 2) DEPENDENT CLAIM 24:
	Regarding claim 24, Rogelstad teaches wherein said workpiece on said workpiece holder is more distant from at least one of said parts in open state of said pocket than in closed state. (Figs. 2, 2A, 3-6)
DEPENDENT CLAIM 25:
Regarding claim 25, Rogelstad teaches wherein said cooling and/or heating means comprising a water cooling and/or heating arrangement. (Column 5 lines 61-68; Column 6 lines 1-9)
DEPENDENT CLAIM 26:
Regarding claim 26, Rogelstad in combination with Ravi at least suggest a degasser chamber.
DEPENDENT CLAIM 28:
Regarding claim 28, Rogelstad teaches wherein a ratio of the enclosure volume to the pocket volume is at least at least 30. (Column 3 lines 51-55)
DEPENDENT CLAIM 29:
Regarding claim 29, Rogelstad teaches wherein a ratio of the enclosure volume to the pocket volume is at least at least 35. (Column 3 lines 51-55)
Claims 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Rogelstad (U.S. Pat. 6,602,348) in view of Ravi (U.S. PGPUB. 2015/0294886 Al) and Kusuda et al. (U.S. PGPUB. 2003/0183168 A1).
INDEPENDENT CLAIM 15:
Regarding claim 15, Rogelstad teaches a method of manufacturing at least one degassed workpiece, comprising the steps of: providing a workpiece on a workpiece holder at a vacuum pressure; enclosing said workpiece on said workpiece holder by a pocket at said vacuum pressure; pressurizing the volume containing said workpiece in said pocket with a gas to a first pressure higher than said vacuum pressure; establishing or maintaining in a remainder volume between an enclosure surrounding said pocket and said pocket a second pressure lower than said first pressure; thereby pumping said enclosure volume and said volume containing said workpiece exclusively through a pumping port to said remainder volume ,and, lowering, for opening said pocket, said first pressure in said volume containing said workpiece by establishing a flow communication configured for abrupt equalization of gas pressure from said pocket to said pumping port through an opening in said pocket, said opening presenting, in an open state, a negligible gas flow restriction from said volume containing said workpiece to said remaining volume. (Figs. 2, 2A, 3-6; Column 2 lines 40-62; Column 3 lines 10-15; Column 3 lines 30-33; Column 3 lines 51-55; Column 4 lines 18-65; Column 5 lines 7-67; Column 6 lines 1-68; Column 7 lines 1-13; Column 8 lines 1-16 - The abrupt burst flow is equivalent to Rogelstad’s rapid dissipation of high pressure.)

Regarding the heating (claim 15), Rogelstad teaches a cooling chamber for cooling the same as Ravi. Ravi teach that instead of cooling in a cooling chamber one can incorporate a heater for rapid heating in the cooling chamber. Therefore, one of ordinary skill in the art would readily know to incorporate a heater in Rogelstad because Ravi recognize that such incorporation in cooling chambers enables for rapid heating.
	Regarding the heating of the pocket before and/or during said enclosing and said pressurizing step (Claim 15), Rogelstad with Ravi already teach heating and modifying the primary reference as discussed.  Kusuda et al. teach preheating (before) prior to heating.  Kusuda et al. teach preheating prior to moving the substrate to a final enclosed volume of H2.  (Paragraphs 0053-0055, 0060-0064; Claim 15)  
Therefore, it would be obvious to preheat the substrate, enclose the substrate at an adjusted distance as taught by Kusuda et al., and modify the combination of Rogelstad with Ravi to incorporate the preheating (before) and distance adjustment for enclosing in a volume.
DEPENDENT CLAIM 16:
Regarding claim 16, Rogelstad teaches pumping said remaining enclosure volume at least one of before said enclosing, of during said enclosing and of after said lowering. (Column 2 lines 40-46)
DEPENDENT CLAIM 17:
Regarding claim 17, Rogelstad teaches pressurizing said volume containing said workpiece with He to at least 10 mbar (1000 Pa). (Column 3 lines 30-33)
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive.
In response to the argument that one of ordinary skill in the art would not combine Ravi with Rogelstad because Ravi require contact with the bottom of the substrate and Rogelstad does not, it is argued that both Rogelstad and Ravi teaches contacting the bottom of the substrate and will provide sufficient cooling and thus would be combinable.  Furthermore, Rogelstad also recognizes a further improvement in providing pins to distance the substrate from the workpiece support to provide uniform temperature control.  One of ordinary skill in the art would apply this teaching to Ravi as well as uniform temperature control is desired.  Therefore there is no teaching away.
In response to the argument that there is not a direct unrestricted path to the pump when open, it is argued that as shown in Fig. 5 that there is a direct unrestricted path to the pump.
This action will be made NON-FINAL based on the new rejection of claims 15-17 adding a new reference to address heating before closing to the final enclosed gas volume.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 28, 2021